Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings, Specification, Abstract, Title
Corrected drawings were received on 04/08/2021.  These drawings are accepted and the prior objections withdrawn.  Corrections to the specification, abstract, and title were received on 04/08/2021 and the prior objections are withdrawn.  

Claims
	Amendments to the claims made 04/08/2021, canceling claims 11-12, amending claim 1, and amending the dependency of claims 13-15, are acknowledged.  Claims 1, 4-10, and 13-15 are pending in the present application.

Double Patenting
	Receipt of the terminal disclaimer over U.S. Pat No. 10,453,779, filed 04/08/2020 is acknowledged.  The terminal disclaimer was reviewed and accepted on 04/29/2021, and accordingly the double patenting rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 5-10, and 13-15 are rejected under 35 U.S.C. 103 as being anticipated by U.S. Pub No.
2007/0290336 of Sun et al. (Hereinafter Sun) and in view of US 2006/0108671 of Kasem et al. (Hereinafter Kasem). 
Regarding claim 1, Sun teaches a semiconductor device (see Figs. 4, 5, 6, 10, and 19) comprising: a seal portion (135, also dotted outline fig. 10), an electronic element (120) disposed within the seal portion; a first lead terminal (107) having one end, on a top surface of which the electronic element is disposed within the seal portion, and another end (right hand side of first lead terminal) that is exposed from the seal portion; a second lead terminal (see annotated Fig. 5) having one end that is disposed to be close to the one end of the first lead terminal (the one end of the first lead terminal nearly abuts the one end of the second lead terminal, annotated Fig. 5) within the seal portion (135), and another end (left hand side of lead) that is exposed from the seal portion; a first connecting element (137) disposed within the seal portion, and having one end that is electrically connected to a control electrode (gate 
(Sun, Annotated Fig 5)

    PNG
    media_image1.png
    329
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    545
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    273
    522
    media_image3.png
    Greyscale

	Sun does not disclose wherein a wall portion is disposed on a top surface of the one end of the second lead terminal for blocking the second conductive bonding agent, and wherein the wall portion is in contact with the other end of the first connecting element.  However, in the same field of art, Kasem discloses a cavity (127, annotated Fig. 5 of Kasem) formed on the top surface of a lead contact/lead terminal (annotated Fig. 5 of Kasem), the surrounding surface of which is a “wall portion” to restrict the flow of the solder material 17A.  


    PNG
    media_image4.png
    381
    882
    media_image4.png
    Greyscale
A person having ordinary skill in the art at the time the invention was filed would have readily recognized the advantages and desirability of incorporating Kasem's teaching of the cavities to form a cavity on top of Sun’s second lead terminal by forming a wall portion in order to contain solder paste droplets (Kasem at para 0047), and to adjust the amount of solder applied to achieve the desired electrical and physical contact between the cavity wall and the connecting element, as taught by Kasem. This would prevent solder overflow and improve the electrical connection between the lead frame wall and the connecting element (Kasem at para 0047.)
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding Claim 6, Sun additionally teaches a semiconductor package device wherein the first conductive bonding agent and the second conductive bonding agent are soldering materials (at least Sun para 0052; para 0054 discussing solder and solder paste reflow, etc).
Regarding claim 7, Sun additionally discloses a semiconductor package device wherein the protrusion at the one end of the first connecting element is formed by pressing the one end from above to protrude downward (see Sun at para 0056, stamping or punching the dimple/protrusion).	
	Regarding claim 8, Sun additionally discloses a semiconductor package device wherein a side opposite to the protrusion of the one end of the first connecting element is recessed (see at least annotated Fig. 19, recess).
Regarding Claim 9, Sun additionally discloses a semiconductor package device wherein a width of the second connecting element is broader than a width of the first connecting element (see at least annotated Fig. 10).
Regarding claim 10, Sun additionally discloses a semiconductor package device wherein a tip of the one end of the first connecting element (a tip of the one end, annotated Fig. 19, above) is spaced apart from the top surface of the one end of the first lead terminal (the top surface, annotated Fig. 19 above).
Regarding claim 13, Kasem teaches the second conductive bonding agent in contact with the wall portion due to a surface tension force (see [0047-0049]) when the other end of the first connecting element and the one end of the second lead terminal are joined together.  
Regarding claim 14, Sun’s first connecting element would sit within the wall portion of the modified second lead terminal.  The size of the solder paste drops could then be selected so that the solder paste does not overflow the walls of the cavity (Kasem [0047]).  This combination would arrive at the limitation of a height of the wall portion on the top surface of the one end of the second lead terminal being higher than a height of the second conductive bonding agent on the top surface of the one end of the second lead terminal.
Regarding claim 15, Sun’s first connecting element would sit within the wall portion of the cavity of the modified second lead terminal.  This cavity could open upwards, as shown in the drawings of Kasem.  This combination would arrive at the claimed limitation of a wall portion disposed on the top surface of the one end of the second lead terminal so as to be perpendicular to a direction in which the one end of the second lead terminal extends (Annotated Fig. 5 of Kasem).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Kasem as applied to claim 1 above, and further in view of U.S. Pub. 2014/0103510, of Andou, (hereinafter Andou).
In the combination of claim 1, Sun’s first connecting element sits within a wall portion of the cavity as taught by Kasem.  Sun’s top surface of the one end of the second lead terminal is exposed at the center of the cavity (annotated Fig. 5 of Kasem). 
Sun in view of Kasem does not disclose that the top surface of the second lead terminal is higher than the top surface of the control electrode.  However, Andou discloses a semiconductor package (Fig. 30 and Fig. 6) with a top surface of a lead terminal (4B) being higher than the top surface of an electronic element (2a).  
As modified per Andou’s teaching, the top surface of the one end of the second lead terminal of Sun in view of Kasem could be adjusted to be higher than the top surface of the control electrode of the electronic element (Andou para 0133-0137, fig. 6).  This would arrive at the claimed limitation of a height of a top surface of the one end of the second lead terminal which is higher than a height of a top surface of the control electrode of the electronic element.
A person having ordinary skill in the art at the time the invention was filed would have readily recognized the advantages and desirability adjusting the relative height of the top surface of the lead terminal, because controlling the relative heights improves the manufacturing tolerance of the connector (Andou para 0135).


RESPONSE TO ARGUMENTS
Applicant argues:
Applicant has made the bare assertion that “As described in Kasem's ¶ [0047] and shown in Kasem's Fig. 5, Kasem does not teach or suggest that a wall portion is disposed on a top surface of the one end of the second lead terminal for blocking the second conductive bonding agent, and the wall portion is in contact with the other end of the first connecting element, as recited in Applicant's amended independent claim 1.” (Page 14, Applicant’s argument of 04/08/2021.)  
Examiner’s response:
Applicant's argument has been fully considered but is not persuasive.  Applicant's argument does not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited, but rather repeats the entire added limitation verbatim.
	The limitation “wall” is understood to mean “a surface enclosing a space.”  The cavity 127 of Kasem is a space which is enclosed by a surface (wall of cavity 127, annotated Fig. 5 of Kasem), and therefore this surface is a wall.  This cavity can be disposed on the second lead terminal of Sun, to provide a wall portion, in which the first connecting element can sit.  Therefore, the combination of Sun and Kasem discloses a wall portion disposed on a top surface of the one end of the second lead terminal 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As currently drafted, applicant’s claims do not require vertical wall surfaces, nor that the wall be singular and present on only one side of the second lead terminal.  Thus, the surfaces surrounding the cavity of Kasem are a wall portion within a reasonable interpretation of the limitation as claimed.  
	Accordingly, claims 1, 5-10, and 13-15 stand rejected.

CONCLUSION
No new grounds of rejection have been presented in the Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072.  The examiner can normally be reached on Mon - Fri: 9am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817     
                                                                                                                                                                                                   /THS/
Examiner, AU 2817